DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D’Ascenzo (Reg. No. 39,952) on November 9, 2021.
	The application has been amended as follows: 	● Claim 24 (Amended) in lines 11-13, “where the mill relief region meets the tooth gullet, and wherein the millet relief region forms a second shoulder with the tooth face where the milled relief region meets the tooth face; and                wherein the milled relief region defines a distance between the tooth face and the tooth gullet that is shorter than a length of the tooth face.
	● Claim 27 (Cancelled)	● Claim 34 (Amended) “The bandsaw of claim [[27]] 24, wherein the”	● Claim 35 (Amended) The bandsaw blade of claim [[27]] 24, wherein a first end of the milled relief region [[extends from the tooth face away from the tooth face plane]] intersects the tooth face plane distal the tooth face, wherein a second end of the milled relief region [[intersects the tooth face plane distal the tooth face]] extends from the tooth face away from the tooth face plane, and further wherein the distance is a straight-line distance between the first end of the milled relief region and the second end of the milled relief region.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art disclosed above, set forth in previous Office Actions, and cited below fail to disclose or make obvious to combine a band saw blade with a blade body and a plurality of teeth, wherein each tooth includes a tooth back, a tooth tip, a tooth face, and a tooth gullet that are unitary with the blade such that the blade body and plurality of teeth are formed from a contiguous piece of material, wherein the tooth face extends within a tooth face plane, wherein the band saw blade further comprises a milled relief region extending, in at least one tooth of the plurality of teeth, away from the tooth face plane and toward the tooth back, and separates the tooth face from the tooth gullet, wherein the milled relief region forms a shoulder with the tooth gullet where the milled relief region meets the tooth gullet and another shoulder with the tooth face where the milled relief region meets the tooth face, wherein the tooth face has a length that is greater than a distance defined by the milled relief region between the tooth face and the tooth gullet (as per Claim 1), or the milled relief region defines a distance between the tooth face and the tooth gullet that is shorter than a length of the tooth face (as per Claim 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Lee (US Patent 1,955,137) discloses a saw blade with a swaged tip (figs. 1-4).	● Standal (US Patent 2,972,364) discloses a saw tooth tip (fig. 3) that is fixable to a saw blade body, wherein the saw tooth tip has a tooth face (19) adjacent to a tooth tip (20) and a relief (25), wherein the relief is bounded by cusps on either side thereof.	● Korb et al (US Patent 6,167,792) discloses a band saw blade (figs. 1-4) and the importance of the relationship between the length of the tooth face and the depth of the gullet of a tooth on the band saw blade.	● Vuorinen (US Patent 6,205,902) discloses a tooth insert (fig. 4) for a saw blade body with a plurality of teeth formed with a scoop (relief; 11) in the tooth face adjacent to the cutting edge (9) of the tooth insert.	● Brown (US Publication 2002/0078796) discloses a blade sharpening process for a band saw blade (130) utilizing a grinding wheel (101).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                             November 9, 2021


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        11/10/2021